DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s Amendment filed February 26, 2021 is acknowledged.


Response to Amendment
Claims 2, 12, and 14 have been amended.  Claim 1 has been canceled.  
Claims 2-21 are pending and have been allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a method for providing chart based order entry in a trading environment. The order entry consists of a plurality of price levels and is provided in the form of a movable order entry interface. The order entry interface moves in relation to an input signal from a user input device.  A plurality of price levels are determined in response to the signal from the input device. A price is selected by a user input and placement of a trade order based on the price level corresponding to the selected price is placed.
Based on prior art search results, the prior art deemed closest to the allowed claims is Pub. No. US 2007/0265954 to Mather et al. Mather et al. teaches a movable 
Based on non-patent literature search results, the prior art deemed closest to the allowed claims is Kandt (Kirk Kandt et al, “A Financial Investment Assistant,” 1998, Teknowledge Federal Systems, pp. 510-517).  Kandt teaches a dynamic interface reactive to human interaction.  However, Kandt fails to teach or render obvious historical market data mapped to a plurality of values along a value axis.  
Regarding 35 USC §101: Claims 2-26 are considered to recite abstract elements under Certain Methods of Organizing Human Activity grouping of abstract ideas.  However, the claims provide a practical application, where the practical application is an improvement to the accuracy of current user input devices.  Current devices suffer from human error and limitations caused by one pixel representing multiple price levels (see para. [0006] of the specification).  The moveable order entry interface responds to an input signal from a user device, displays a movable order entry interface at a new location, and a plurality of price levels based on the new location and in response to the user input signal are determined. This improves current user input devices by an improvement to accuracy.  This is also considered significantly more as the combination of elements provide an improvement over prior art systems.
Applicant’s Remarks dated February 26, 2021 are incorporated by reference as further reasons for allowance.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693